Title: To George Washington from Francis Nichols, 21 August 1789
From: Nichols, Francis
To: Washington, George



Sir,
Pottsgrove [Pa.] 21st August 1789.

I take the Liberty of offering myself a Candidate for the Office of Marshall for the District of Pennsylvania, which I should have done in Person had I not understood that this Mode was the most acceptable and least inconvenient to You. A Certificate of my military Services which I had the Honour of receiving from You during the late War, will I flatter myself evince that I have some Claim. I have the Honour to be with profound Respect Sir Your most obedient & most humble Servant

Francis Nichols

